Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Claims 1-20 are pending. Claims 18-20 are withdrawn consideration as being drawn to nonelected inventions. Claims 1 is currently amended. 

The rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Dihora et al. (US 2011/0268802) is withdrawn in view of Applicant’s amendment and arguments therein.

The rejection of claims 1-5, 7-9 and 12-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 10-19 of copending Application No. 15/938,446, now issued as U.S. Patent No. 10920177 is withdrawn in view of Applicant’s arguments. However, please see new ground of rejection below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7 and  11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al. (US 2012/0276210), hereinafter “Dihora ‘210,” as evidenced by “ichemco.”
	Regarding claims 1-5 and  11-13, Dihora ‘210 teaches, in Example 1, the preparation of nonionic microcapsules wherein two oil solutions were combined, the first oil solution containing 75 g fragrance oil with 75 g isopropyl myristate (also known as propan-2-yl-tetradecanoate), the second oil solution consisting of 37.5 g Fragrance Oil, 0.5 g (i.e., 2.4 wt%) tertiarybutylaminoethyl methacrylate, 0.4 g  (i.e., 1.9 wt%) 2-carboxyethyl acrylate, and 20 g (i.e., 95.7 wt%) Sartomer CN975 (hexafunctional urethane-acrylate oligomer); a water solution consisting of 56 g 5% active polyvinyl alcohol Celvol 540 solution in water, 244 g water, 1.1 g 20% NaOH, and 1.2 g DuPont Vazo-68ASP was added to the bottom of the oil solution;  the mixture was mixed to emulsify the oil phase into the water solution, heated and cooled to provide finished microcapsules having a median particles size in the range of 6.4 microns (see paragraphs [0119]-[0122]), wherein the amount of the isopropyl myristate (i.e., propan-2-yl-tetradecanoate) in the core is 75g/(75g + 75g +37.5 g) x 100 = 40 wt%; and the total core weight is (75g + 75g + 37.5 g) = 187.5 g.  In the above example, the polyvinyl alcohol (PVOH) is 56 g x 0.05 = 2.8 g.  The amount of the PVOH based on the total core weight is 2.8g PVOH/187.5 g water x 100 = 1.49 wt% PVOH.  In Example 9H, 3.33 g of the nonionic perfume microcapsules were added to 90 g shampoo (i.e., consumer product) and 6.67g water (see paragraph [0135]), 
	As evidenced by “ichemco,” Selvol 540 (i.e., Celvol 540) is a partially hydrolyzed polyvinyl alcohol having a degree of hydrolysis of 87-89% and having a viscosity from 45-55 mPas in 4% water solution (see entire page).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a shampoo composition comprising particles or microcapsules comprising a core and a shell, the shell comprising polyvinyl alcohol and polyacrylate polymers, the core comprising 40wt% isopropyl myristate (i.e., propan-2-yl tetradecanoate) and the shell comprising polyvinyl alcohol and polyacrylate polymers because the teachings of Dihora ‘210 encompass these aspects. Even though Dihora ‘’210 does not explicitly disclose the degree of hydrolysis or viscosity of the polyvinyl alcohol or Celvol 540, as evidenced by “ichemco), Selvol 540 or Celvol 540 has a degree of hydrolysis of 87-89% and a viscosity from 45-55 mPas in 4% water solution. 
With respect to the amount of the PVOH based on the total particle core weight, as calculated above, the PVOH is 1.49 wt%, hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap (1.1 wt% vs 1.49 wt%) but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	Regarding claim 7, Dihora ‘210, as evidenced by “ichemco” teaches the
 features as discussed above. In addition, Dihora ‘210 teaches that the shampoo composition comprises a detersive surfactant like anionic surfactant in an amount from about 10% to about 25% (see paragraphs [0059]-[0060]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over, Dihora ‘210, as evidenced by “ichemco” as applied to claims 1-5, 7 and  11-13 above, and further in view of Jackson et al. (US 2014/0342964), hereinafter “Jackson.”
	Dihora ‘210, as evidenced by “ichemco” teaches the features as discussed above. In addition, Dihora ‘210 teaches shampoo composition which comprises about 20% to about 95% water (see paragraph [0069]). Dihora ‘210, as evidenced by “ichemco,” however, fails to disclose encasing the liquid composition in a film, the composition comprising about 5% to about 20% water.
 	It is known from Jackson, an analogous art, to enclose a shampoo composition in a pouch made of water-soluble film (see abstract; paragraphs [0012] and [0015]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encased or enclosed the shampoo composition of Dihora ‘210, as evidenced by “ichemco” in a pouch made of water-soluble film because it is known from Jackson to prepare shampoo compositions in a water-soluble pouch. With respect to the amount of water in the shampoo composition, considering that Dihora ‘210 teaches a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora ‘210, as evidenced by “ichemco” as applied to claims 1-5, 7 and 11-13 above, and further in view of Dihora et al. (US 2011/0268802, already of record), hereinafter “Dihora ‘802.”
	Dihora ‘210, as evidenced by “ichemco” teaches the features as discussed above. Dihora ‘210, as evidenced by “ichemco,” however, fails to disclose a deposition aid that coats the surface of the shell as recited in claims 14-15, like polyvinyl pyrrolidone, polyvinyl alcohol, carboxymethyl hydroxyethyl cellulose, or hydroxyethyl cellulose as recited in claims 16-17.
	Dihora ‘802, an analogous art, teaches similar encapsulated benefit agents (i.e., perfume microcapsules) (see Example 1), which can be used in personal care composition like shampoos (see paragraph [0091]).  The encapsulated benefit agents or microcapsules are subsequently coated with a material to reduce the rate of leakage of the benefit agent from the particles 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coated the microcapsules of Dihora ‘210, as evidenced by “”ichemco” with polyvinyl pyrrolidone homopolymer, polyvinyl alcohol homopolymer, carboxymethyl hydroxyethyl cellulose or hydroxyethyl cellulose because said coating would reduce the rate of leakage of the benefit agent from the particles when the particles are subjected to a bulk environment as taught by Dihora ‘802. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. 10,920,177 in view of Dihora et al. (US 2011/0268802), hereinafter “Dihora ‘802.”
US ‘177 teaches a similar compositions comprising benefit agent containing delivery particles comprising a core and a shell comprising similar core and shell components, the shell having overlapping amount of PVOH, differing only in that US ‘177 does not disclose the composition further comprising a consumer product adjunct material like fabric care products comprising fabric softener active or builder.  
	Dihora ‘802 teaches similar encapsulated benefit agent particles (see Example 1), which can also be used for fabric care products like fabric conditioning (including softening), laundry and rinse additive (see paragraph [0009]), wherein the fabric care products comprise surfactants, builders, fabric softeners, among others, and mixtures thereof (see paragraph [0079], page 9), and structurants (see paragraph [0084]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the composition of US ‘177 in a fabric care product like fabric softening product which comprises fabric softeners, or laundry product comprising builder and structurant because it is known from Dihora ‘802 that similar microcapsules find use in these products. 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 21 of copending Application No. 16/565,523. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar compositions comprising a consumer product adjunct material and benefit agent containing delivery particles comprising a core and a shell encapsulating said core, the core and the shell comprising the same components differing only .
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on October 12, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 10920177, Applicant will consider filing a terminal disclaimer upon indication of allowable subject matter. 
	The above rejection is maintained until such time Applicant submits a timely filed terminal disclaimer. 
	With respect to the provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/565,523, Applicant will consider filing a terminal disclaimer upon indication of allowable subject matter. 
	The above rejection is maintained until such time Applicant submits a timely filed terminal disclaimer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                          /LORNA M DOUYON/                                                                                          Primary Examiner, Art Unit 1761